Citation Nr: 1719876	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

 The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The Veteran and his Spouse


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  Thereafter, he served with Reserve components at various times of unverified dates.  The Veteran was disabled from an injury incurred in the line of duty during a one-day period of inactive duty training on January 10, 1983.  Thus, January 10, 1983, became active military service by virtue of disability incurred therein.  38 C.F.R. § 3.6(a) (2016). 

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was before the Board in March 2011, May 2014, and, most recently, October 2015.  Subsequent to the October 2015 remand, the Appeals Management Office (AMO), undertook the requested development and re-adjudicated the above-captioned claims.  The AMO issued an August 2016 supplemental statement of the case before remitting the appeal to the Board for further appellate review.

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


REMAND

Pursuant to the October 2015 remand, the AMO obtained two opinions in the form of Disability Benefits Questionnaires:  one dated in December 2015, the other dated in April 2016.  

The AMO recognized that the December 2015 opinion was limited to assessing whether the Veteran's service-connected right knee disability caused his low back, left hip, and left ankle disabilities.  Consequently, in April 2016, the AMO obtained another opinion regarding aggravation.

In response to the question of whether the Veteran's low back, left hip, and left ankle disabilities was/were aggravated by his service-connected right knee disability, the April 2016 VA examiner opined "no."  In support of this opinion, the examiner provided the following rationale:

[The Veteran']s low back, left knee, and left ankle conditions are more likely residuals of the [Veteran's] left [open reduction internal fixation] femur surgery, due to [a motor vehicle accident in] 1989, resulting in differing leg lengths.  [D]iffering leg lengths can be the cause of low back pain, knee pain, and ankle pain.  [T]here is no evidence of [service-connected] right patella fracture aggravating the claimed disabilities.

The only aspect of the above-cited rationale that pertains to aggravation is the last sentence, which is conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

In the directives portion of the October 2015 remand, the Board erroneously requested a supplemental opinion regarding the Veteran's left knee disability, instead of his left hip disability.  The April 2016 VA examiner's opinion understandably addresses the Veteran's left knee, which is a disability that not the subject of the claims presently before the Board.

For the reasons discussed above, the Board finds that another remand is required in order to obtain another supplemental opinion that addresses each of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMO should obtain a supplemental opinion from the April 2016 VA examiner (or, if unavailable, another qualified examiner).  The examiner must review all of the relevant evidence of record.  For each disability of the low back, left hip, and left ankle identified, the examiner should review the pertinent medical history and provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right patella fracture residuals have aggravated (permanently increased in severity) the claimed disabilities.

The examiner must provide a thorough rationale for any rendered opinion.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  After the development requested above has been completed, the RO or AMO should re-adjudicate claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  No action by the Veteran is required until he receives further notice.  The Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2016).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

